                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                             STATESVILLE DIVISION
                                                5:19-cv-00038-FDW

              JONATHAN JAMES NEWELL,              )
                                                  )
                                Plaintiff,        )
                                                  )
                          vs.                     )
                                                  )                         ORDER
              ERIK A. HOOKS, et al.,              )
                                                  )
                                Defendants.       )
              ___________________________________ )

                       THIS MATTER is before the Court on the Plaintiff’s letter [Doc. 3], which the Court

              construes a motion for voluntary dismissal under Rule 41 of the Federal Rules of Civil Procedure.

                       Under Rule 41, Plaintiff could have filed a notice of dismissal without a court order. See

              FED. R. CIV. P. 41(a)(1)(A)(i) (stating that the plaintiff may take a voluntary dismissal without a

              court order “before the opposing party serves either an answer or a motion for summary

              judgment”). The Defendants in this matter have not answered the Complaint or moved for

              summary judgment. In any event, the Court will grant Plaintiff’s motion for voluntary dismissal.

                       IT IS THEREFORE ORDERED that:

                       1.     Plaintiff’s Notice of Voluntary Dismissal [Doc. 3] is GRANTED, and this action

                              is dismissed without prejudice.

                       2.     The Clerk is instructed to terminate this action.

                       IT IS SO ORDERED.

Signed: May 23, 2019
